DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, 15/852,741, was filed on Dec. 22, 2017, and is a continuation of PCT/EP15/64052, filed June 23, 2015.  The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority/Benefit
Acknowledgment is made of applicant's perfection of the claim for domestic benefit (in the ADS filed 12/22/2017), the present application being a continuation of international application PCT/EP15/64052, filed June 23, 2015.  

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2021 has been entered.
This Final Office Action is in response to Applicant’s communication of 11/10/2021.
Claims 1-4 and 6-18 are pending, of which claims 1 and 18 are independent.  
In the present amendment, independent claims 1 and 18 and dependent claims 8-13 have been amended. Claim 5 was previously cancelled.
All pending claims have been examined on the merits.  

Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 1-4 and 6-18 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the broadest reasonable interpretation of claim elements in claims 1-4 and 6-18 is limited by the description in the specification, because 35 U.S.C. § 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f): 
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step for”, or a nonce term) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f).  The presumption that 35 U.S.C. § 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”, or a nonce term) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f).  However, the presumption that 35 U.S.C. § 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”, or a nonce term) are presumed to invoke 35 U.S.C. § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”, or a nonce term) are presumed not to invoke 35 U.S.C. § 112(f), except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f), because the claim limitations uses a generic placeholder (a nonce term) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  claims 1-4 and 6-18 are: “risk exposed components”, “insurance system”, “resource-pooling system”, “switching device”, “risk event triggers”, “payment-transfer circuit”, “risk transfer system”. 
Because these claim limitations are being interpreted under 35 U.S.C. § 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
The following features are being interpreted according to the following Figures, and paragraphs of the specification: 
“risk exposed components”. According to para. [0029] of the application’s US PG-PUB US20180189889A1, these are shown in Fig. 1 as “risk exposure components 21, 22, 23”.  However, it is not clear from Fig.1 what exactly these “components” are (they appear as trapezoids in Fig.1).

In page 13 of the response filed on Oct. 15, 2021, the Applicant defines “risk exposed components” as “components or units having an exposure to the risk of being affected by the impact of an occurring risk event causing a loss at the component, where the risk event is an actually occurring real world event affecting the component by its measurable occurrence.”

This definition is so broad as encompass both an insured property (such as a Florida condo insured for hurricane damage) and also encompasses the property insurance contract itself.

 “first insurance system” and “second insurance system”. According to para. [0030] of the application’s US PG-PUB US20180189889A1, these are shown in Fig. 2 as “first insurance system 10 to the second insurance system 12”.  However, Fig.2 lacks these numbers, and it is not clear how these bar charts constitute “systems”. 

“resource-pooling system”. According to para. [0036] of the application’s US PG-PUB US20180189889A1, these are shown in Fig. 2 as “two automated resource-pooling systems 10, 12 that are associated with the insurance systems”.  However, Fig.2 lacks these numbers, and it is not clear how these bar charts constitute “systems”, or how they “are associated with the insurance systems”.

“switching device”. According to para. [0036] of the application’s US PG-PUB US20180189889A1, this is shown in Fig.2 as “switching device 11”.  However, Fig.2 lacks this number (but it does appear in Fig.1), and it is not clear from either Fig. 1 or Fig.2 what exactly this “device” is.

“risk event triggers”. According to para. [0038] of the application’s US PG-PUB US20180189889A1, these are shown in Fig. 1 as “risk event triggers 31, 32”.  However, these are represented as lightening bolts in Fig.1, so in it is not clear from Fig.1 what these “triggers” are.

“payment-transfer circuit”. According to para. [0037] of the application’s US PG-PUB US-2018/0189889-A1: 

“For the pooling of the resources, the system 1 can comprise a monitoring module 8 that requests a periodic payment transfer from the risk exposure components 21, 22, 23, etc. to the resource-pooling system 1 by means of the payment transfer module 41, wherein the risk protection for the risk exposure components 21, 22, 23 is interrupted by the monitoring module 8, when the periodic transfer is no longer detectable by means of the monitoring module 8. In one embodiment, the request for periodic payment transfers is automatically interrupted or waived by means of the monitoring module 8, when the occurrence of indicators for a risk event is triggered in the data flow pathway of a risk exposure component 21, 22, 23. 

Analogously, the first resource-pooling system is connected to the second resource-pooling system of the second insurance system by means of a second payment-transfer module 42 that is configured for receiving and storing payments from the resource-pooling system 10 of the first insurance system for the transfer of risks associated with the pooled risks 50 of the risk exposure components 21, 22, 23 from the first insurance system 10 to the second insurance system 12. The coupling and switching of the two complementary, autonomously operated resource pooling systems is achieved by the event-triggered switching device 11 for generating and transmitting appropriate steering signals to the first and second resource pooling systems.”. 

 “risk transfer system”.  According to para. [0021] of the application’s US PG-PUB US20180189889A1, “risk transfer systems 10, 12” are shown in Fig. 1.  However, these numbers 10 and 12 are also used to represent “two automated resource-pooling systems 10, 12 that are associated with the insurance systems” in Fig.2, and also “first insurance system 10 to the second insurance system 12”.  Moreover, Fig.2 lacks these numbers. Also, it is not clear how or why the “risk transfer systems” have the same numbers as the “resource-pooling systems” and the “insurance systems”.  Finally, it is not clear how the bar charts in Fig. 2 constitute “systems”.

If applicant does not intend to have these limitations interpreted under 35 U.S.C. § 112(f), applicant may:  (1) amend the claim limitations to avoid it/them being interpreted under 35 U.S.C. § 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. § 112(f). 

Claim Rejections - 35 USC §§ 112(a) and (b)
The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b): 


Claims 1-4 and 6-17 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Independent claim 1 recites “circuitry”, in the amended features “the first payment-transfer module implemented by circuitry” and in “a second payment-transfer module implemented by circuitry”, however there is no written description of this “circuitry” (or “circuit”) in the specification.
All dependent claims of independent claim 1 are also rejected, by virtue of dependence on a rejected independent claim.
Claims 1-4 and 6-18 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
The following features recited in claim 1 invoke 35 U.S.C. § 112(f), and are given the definitions that appear in the cited Figures, and paragraphs of the specification, as discussed in the preceding section. However, these definitions are vague and indefinite, and therefore are being interpreted as follows: 
“risk exposed components”. According to para. [0029] of the application’s US PG-PUB US20180189889A1, these are shown in Fig. 1 as “risk exposure components 21, 22, 23”.  However, it is not clear from Fig.1 what exactly these “components” are (they appear as trapezoids in Fig.1).  Therefore, the Examiner is interpreting “risk exposure components” as comprising “insurance contracts”.

In page 13 of the response filed on Oct. 15, 2021, the Applicant defines “risk exposed components” as “components or units having an exposure to the risk of being affected by the impact of an occurring risk event causing a loss at the component, where the risk event is an actually occurring real world event affecting the component by its measurable occurrence.”

This definition is so broad as encompass both an insured property (such as a Florida condo insured for hurricane damage) and also encompasses the property insurance contract itself.

 “first insurance system” and “second insurance system”. According to para. [0030] of the application’s US PG-PUB US20180189889A1, these are shown in Fig. 2 as “first insurance system 10 to the second insurance system 12”.  However, Fig.2 lacks these numbers, and it is not clear how these bar charts constitute “systems”.  Therefore, the Examiner is interpreting “insurance system” as comprising “insurance company”.

“resource-pooling system”. According to para. [0036] of the application’s US PG-PUB US20180189889A1, these are shown in Fig. 2 as “two automated resource-pooling systems 10, 12 that are associated with the insurance systems”.  However, Fig.2 lacks these numbers, and it is not clear how these bar charts constitute “systems”, or how they “are associated with the insurance systems”.  Therefore, the Examiner is interpreting “resource-pooling system” as comprising “portfolio of insurance contracts”.

“switching device”. According to para. [0036] of the application’s US PG-PUB US20180189889A1, this is shown in Fig.2 as “switching device 11”.  However, Fig.2 lacks this number (but it does appear in Fig.1), and it is not clear from either Fig. 1 or Fig.2 what exactly this “device” is.  Therefore, the Examiner is interpreting “switching device” as comprising a “threshold”.

“risk event triggers”. According to para. [0038] of the application’s US PG-PUB US20180189889A1, these are shown in Fig. 1 as “risk event triggers 31, 32”.  However, these are represented as lightening bolts in Fig.1, so in it is not clear from Fig.1 what these “triggers” are. Therefore, the Examiner is interpreting “risk event trigger” and “event-triggered switch” as comprising a “risk event contract clause”.

“risk transfer system” and “risk transfer method”.  According to para. [0021] of the application’s US PG-PUB US20180189889A1, “risk transfer systems 10, 12” are shown in Fig. 1.  However, these numbers 10 and 12 are also used to represent “two automated resource-pooling systems 10, 12 that are associated with the insurance systems” in Fig.2, and also “first insurance system 10 to the second insurance system 12”.  Moreover, Fig.2 lacks these numbers. Also, it is not clear how or why the “risk transfer systems” have the same numbers as the “resource-pooling systems” and the “insurance systems”.  Finally, it is not clear how the bar charts in Fig. 2 constitute “systems”.  Therefore, the Examiner is interpreting “risk transfer system” as comprising a “re-insurance system”, and “risk transfer method” as comprising a “re-insurance method”.

However, the written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function. 
Applicant may: 
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. § 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph; or
(b)	Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 and 6-18 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention recites a judicial exception (i.e. an abstract idea) without “significantly more”.  
In regards to Step 1 of the Alice/Mayo analysis, all of the claims 1-4 and 6-18 fall within the four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter (See MPEP §2106.03). 
More specifically, claim 18 is a method claim.  Claim 1 is an apparatus claim that recites a system operative to perform the method recited in claim 18.  Claims 2-17 are method claims that depend from independent method claim 1. 
However, in regards to revised Step 2A, Prong One of the Alice/Mayo analysis, all of the claims 1-4 and 6-18 recite a judicial exception: an abstract idea (See MPEP §2106.04). 
More specifically, claims 1-4 and 6-18 recite “Certain Methods of Organizing Human Activity", specifically “Fundamental Economic Principles or Practices (including Hedging, Insurance, Mitigating Risk)”, “Commercial or Legal Interactions (Including Agreements in the form of Contracts; Legal Obligations; Advertising, Marketing, or Sales Activities or Behaviors; Business Relations)”, or “Managing Personal Behavior or Relationships or Interactions Between People (Including Social Activities, Teaching, and Following Rules or Instructions)” as discussed in MPEP §2106(a)(2) Parts (I) and (II), and in the 2019 Revised Patent Subject Matter Eligibility Guidance. 
Even more specifically, the abstract idea (“Re-Insurance Contracts”) falls under “Commercial or Legal Interactions (Including Agreements in the form of Contracts; Legal Obligations; Advertising, Marketing, or Sales Activities or Behaviors; Business Relations)”. 
As stated in the preamble of independent claim 18, the method claim 18 recites a “clash loss event triggered risk transfer method”. Likewise, the apparatus claim 1 recites a “clash loss event triggered risk transfer system”.  However, the claimed features are inherent to a “Clash Loss Re-insurance Contract”, also known as a “Clash Cover Re-insurance Contract”, implemented on a general purpose computer. 
A similar abstract idea was held to be ineligible subject matter in Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 2017 U.S. App. LEXIS 24781 (Fed. Cir. Dec. 8, 2017), emphasis added: 
Under Alice, the claims of the ’582 patent are manifestly directed to an abstract idea, which the district court accurately described as “local processing of payments for remotely purchased goods.” Inventor Holdings, 123 F. Supp. 3d at 561 (citing ’582 patent col. 1 ll. 6–10). The idea that a customer may pay for items ordered from a remote seller at a third-party’s local establishment is the type of fundamental business practice that, when implemented using generic computer technology, is not patent eligible under Alice. 134 S. Ct. at 2355 (quoting Le Roy v. Tatham, 55 U.S. 156, 175 (1852) (“A principle, in the abstract, is a fundamental truth; an original cause; a motive; these cannot be patented, as no one can claim in either of them an exclusive right.”)). As we explained in Dealertrack, Inc. v. Huber, 674 F.3d 1315, 1333 (Fed. Cir. 2012), the abstract idea exception to patent eligibility disallows the patenting of “basic concept[s],” such as “processing information through a clearinghouse,” because no entity is entitled to “wholly preempt” such concepts. Id.; see also Alice, 134 S. Ct. at 2354.

A similar abstract idea implemented on a general purpose computer was held to be ineligible subject matter by the U.S. Supreme Court in Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2356-57, 110 USPQ2d 1976, 1982 (2014). 
In addition, a similar abstract idea implemented on a general purpose computer was held to be ineligible subject matter by the Court of Appeals for the Federal Circuit in buySAFE Inc. v. Google, Inc. (see MPEP § 2106.04(a)(2)(I)(A)), emphasis added: 
An example of a case identifying a concept relating to performance of a financial transaction as abstract is buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 112 USPQ2d 1093 (Fed. Cir. 2014).  The patentee in buySAFE claimed a method in which a computer operated by the provider of a safe transaction service receives a request for a performance guarantee for an online commercial transaction, the computer processes the request by underwriting the requesting party in order to provide the transaction guarantee service, and the computer offers, via a computer network, a transaction guaranty that binds to the transaction upon the closing of the transaction. 765 F.3d at 1351-52, 112 USPQ2d at 1094. The Federal Circuit described the claims as directed to an abstract idea because they were "squarely about creating a contractual relationship--a ‘transaction performance guaranty’." 765 F.3d at 1355, 112 USPQ2d at 1096.

Furthermore, also according to MPEP § 2106.04(a)(2)(I)(A), another example of a concept relating to performance of a financial transaction being found to be abstract is Credit Acceptance Corp. v. Westlake Services
In regards to revised Step 2A, Prong Two of the Alice/Mayo analysis, the pending claims recite an “abstract idea”, because the judicial exception is not integrated into a "practical application" of that exception. 
More specifically, according to the USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance in the Federal Register’s “Notices”, at Vol. 84, No. 4, p.54-55, (Jan. 7, 2019), at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf (emphasis added): 
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.

In contrast, the presently pending claims recite additional elements that are so broad that they impose no meaningful limit on the judicial exception, such that the claim is not more than a drafting effort designed to monopolize the judicial exception. 
More specifically, all additional elements in the claims (that are added to the judicial exception) merely do “no more than generally link the use of a judicial exception to a particular technological environment or field of use”. 
For example, independent claim 1 recites: 
“wherein the loss events are transferred to the second insurance system”, and 
“wherein a risk event and associated loss events are only captured by the clash loss system in response to the measured risk-related component data indicating occurrence of a sudden and accidental event directly interconnected in both time and location or indicating an originating cause, by related time parameters and related location parameters based upon first filtering parameters”. 
But does not recite how this is done (e.g., which parameters are used), thereby monopolizing the judicial exception.  Moreover, the claimed features are directed to a general-purpose computer. 
In regards to Step 2B of the Alice/Mayo analysis, claims 1-4 and 6-18 do not recite additional elements that are sufficient to amount to “significantly more” than the judicial exception. 
The claims 1-4 and 6-18 merely add the words “apply it” (or an equivalent) to the judicial exception, or mere instructions to implement the abstract idea on a computer, as discussed in MPEP § 2106.05(f), which states the following (emphasis added): 
By way of example, in Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017), the steps in the claims described "the creation of a dynamic document based upon ‘management record types’ and ‘primary record types.’" 850 F.3d at 1339-40; 121 USPQ2d at 1945-46. The claims were found to be directed to the abstract idea of "collecting, displaying, and manipulating data." 850 F.3d at 1340; 121 USPQ2d at 1946. In The court thus held the claims ineligible, because the additional limitations provided only a result-oriented solution and lacked details as to how the computer performed the modifications, which was equivalent to the words "apply it". 850 F.3d at 1341-42; 121 USPQ2d at 1947-48 (citing Electric Power Group., 830 F.3d at 1356, 1356, USPQ2d at 1743-44 (cautioning against claims "so result focused, so functional, as to effectively cover any solution to an identified problem")).

It is further noted that the claims recite terms that misleadingly appear to be mechanical (e.g. “resource-pooling system”, “switching device”, “risk transfer system”)  but instead refer either to insurance concepts, or to insurance concepts implemented in software (e.g. “resource-pooling system” = a portfolio of insurance policies, “switching device” = a predetermined loss threshold to define a given covered event, and “risk transfer system” = transferring policies from an insurance company to a re-insurance company).

RESPONSE TO ARGUMENTS
Re: Objections to the Drawings
The objections to the Drawings have all been withdrawn, in response to Applicant’s arguments in pages 12-15 in the response filed on Oct. 15, 2021.

Re: Claim Interpretation - 35 USC § 112(f) 
The previously presented 35 USC § 112(f) interpretations of all pending claims are maintained. 
Regarding the previously presented 35 USC § 112(f) interpretation of “risk exposure components”, it has been amended to reflect the amendment of the term to “risk exposed components”.
Regarding the Applicant’s arguments in pages 15 to 16 of the response filed on Oct. 15, 2021, the Examiner notes that the word “circuitry” appears only in four places in the specification: in the originally filed claim 1, and in the originally filed abstract.
The Applicant argues in pages 15 and 16 that the specification clearly discusses “computers” and “computer networks”, as well as “processors” and “data processing units”, and then cites para. [0038] of the Application’s US PG-PUB 2018/0189889 A1, as disclosing “modules stored on a computer readable medium, connected in a fixed or removable manner to the processor(s) of system 1”.
The Examiner respectfully submits that the features such as “computers” and “computer networks”, as well as “processors” and “data processing units”, and “modules stored on a computer readable medium” should be expressly recited in the claims, instead of “inferentially” referred to in the claims, and instead of the current recitation of “circuitry” (which does not have enough support in the specification to enable one of ordinary skill in the art to know how to make and/or use the claimed invention). 

Re: Claim Interpretation - 35 USC § 112(a) 
The previously presented 35 USC § 112(a) interpretations of all pending claims are maintained. 
The Applicant argues in pages 15 and 16 that the specification clearly discusses “computers” and “computer networks”, as well as “processors” and “data processing units”, and then cites para. [0038] of the Application’s US PG-PUB 2018/0189889 A1, as disclosing “modules stored on a computer readable medium, connected in a fixed or removable manner to the processor(s) of system 1”.
The Examiner respectfully submits that the features such as “computers” and “computer networks”, as well as “processors” and “data processing units”, and “[software] modules stored on a computer readable medium” should be expressly recited in the claims, instead of “inferentially” referred to in the claims (as unpersuasively argued by the Applicants), and instead of the current recitation of “circuitry” (which does not have enough support in the specification to enable one of ordinary skill in the art to know how to make and/or use the claimed invention). 

Re: Claim Rejections - 35 USC § 112(b) 
The previously presented 35 USC § 112(b) rejections of all pending claims are maintained.  
Even with the 35 USC § 112(f) “means plus function” interpretation of all pending claims in regards to the claimed “circuitry”, the written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, for the reasons discussed in the previously presented rejections.
The Applicant argues in pages 15 and 16 that the specification clearly discusses “computers” and “computer networks”, as well as “processors” and “data processing units”, and then cites para. [0038] of the Application’s US PG-PUB 2018/0189889 A1, as disclosing “modules stored on a computer readable medium, connected in a fixed or removable manner to the processor(s) of system 1”.
The Examiner respectfully submits that the features such as “computers” and “computer networks”, as well as “processors” and “data processing units”, and “modules stored on a computer readable medium” should be expressly recited in the claims, instead of “inferentially” referred to in the claims (as unpersuasively argued by the Applicants), and instead of the current recitation of “circuitry” (which does not have enough support in the specification to enable one of ordinary skill in the art to know how to make and/or use the claimed invention). 

Re: Claim Rejections - 35 USC § 101 
The previously presented 35 USC § 101 rejection of all pending claims has been maintained. The Applicants’ arguments pertaining to the 35 USC § 101 (as presented in pages 16-22 of the Applicants’ response filed Oct. 15, 2021) have been considered, and found to be unpersuasive. 
As discussed in the rejection, the claims remain directed to an abstract idea (Reinsurance policies) implemented on general purpose computers, with the equivalent of “apply it”, and without “substantially more” than the abstract idea alone.
The Examiner respectfully submits that the features such as “computers” and “computer networks”, as well as “processors” and “data processing units”, and “modules stored on a computer readable medium” should be expressly recited in the claims, instead of “inferentially” referred to in the claims (as unpersuasively argued by the Applicants), and instead of the current recitation of “circuitry” (which does not have enough support in the specification to enable one of ordinary skill in the art to know how to make and/or use the claimed invention). 
Furthermore, the Examiner respectfully submits that the independent claims be amended to specifically recite the user output.
The Examiner respectfully submits that such amendments should reflect the patent eligible Example 42 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) Subject Matter Eligibility Examples: Abstract Ideas:
 (https://www.uspto.gov/sites/default/files/documents/101_examples_37to42_20190107.pdf).

Re: Claim Rejections - 35 USC § 103 
The previously presented 35 USC § 103 rejection of all pending claims has been withdrawn. 
The Applicants’ arguments pertaining to the 35 USC § 103 (as presented in pages 22-26 of the Applicants’ response filed Oct. 15, 2021) have been considered, and found to be persuasive in regards to the following feature recited in independent claims 1 and 18:
wherein, using risk event triggers, the measured risk-related component data associated with different loss events are scanned for a pattern that traces measurements of two different loss events to the same risk event that is based at least upon time and location parameters indicating a biunique relation with a single occurrence of a risk event, 

The Examiner agrees that under a conservative reading of the previously cited para. [0039] of Ritz, it does not teach the claimed feature, and neither do the cited Klugman or Lewis references. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2008/0021659 A1 to Bertogg et al. See para. [0002]: “Furthermore, earthquake indices that indicate the regional impact of earthquake events make it possible to define structured financial instruments. For instance, payment based on predetermined trigger, payout pattern, and indexed loss amount would provide better transparency, smoother settlement, and more flexible coverage for clients than typical traditional insurance products. A structured regional and market parametric indices product can offer a client flexible risk transfer solutions given client specific needs such as portfolio location, and risk types and amount not only through a tailor-made product but also a combination of such standard and more reliable products.”

Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695
March 25, 2022